Name: Commission Regulation (EEC) No 1088/89 of 26 April 1989 amending for the eleventh time Regulation (EEC) No 151/89 introducing a countervailing charge on fresh lemons originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L I 14/42 Official Journal of the European Communities 27. 4. 89 COMMISSION REGULATION (EEC) No 1088/89 of 26 April 1989 amending for the eleventh time Regulation (EEC) No 151/89 introducing a countervailing charge on fresh lemons originating in Turkey duced in application of Article 25 of that Regulation is amended ; whereas if those conditions are taken into consideration, the countervailing charge on the import of fresh lemons originating in Turkey must be altered, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation (EEC) No 1035/72 of the Council of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1010/89 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1 51 /89 (3), as last amended by Regulation (EEC) No 994/89 (% intro ­ duced a countervailing charge on fresh lemons originating in Turkey ; Whereas Article 26 (1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge intro ­ Article 1 In Article 1 of Regulation (EEC) No 151 /89 'ECU 27,19' is hereby replaced by 'ECU 20,1 6'. Article 2 This Regulation shall enter into force on 27 April 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 April 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5. 1972, p. .1 . 0 OJ No L 109, 20. 4. 1989, p. 3 . (3) OJ No L 17, 21 . 1 . 1989, p. 45. (*) OJ No L 106, 18 . 4. 1989, p. 31 .